Case 6:21-cv-00306 Document 1-4 Filed 03/29/21 Page 1 of 17




            Exhibit 4
                             Case 6:21-cv-00306 Document 1-4 Filed 03/29/21 Page 2 of 17




           Claim                                             Analysis
    [1.1] A modular To the extent preamble is limiting, Dell Technologies (“Defendant”) makes, uses, sells
    computer     user and/or offers for sale a modular computer user interface system.
    interface system
    comprising:       This element is infringed literally, or in the alternative, under the doctrine of
                      equivalents.

                         For example, Defendant provides XPS 15 1 (used herein as an exemplary product) and
                         auxiliary modules including but not limited to USB Wired Numeric Keypad (used herein
                         as an exemplary product) and Wireless Numeric Keypad which collectively forms a
                         modular computer user interface system.




                         Source:      https://www.dell.com/en-us/shop/dell-laptops/xps-15-laptop/spd/xps-15-7590-

1
  While XPS 15 has been used as an exemplary infringing product, all Dell laptops including but not limited to Vostro Series,
Inspiron Series, XPS Series, G Series, Rugged Series, Latitude Series and/or Alienware Series as well as variants and versions of
these products have same functionality. The presently charted exemplary infringing product is representative for purposes of
illustrating infringement of the other Dell devices.


                                                                                                                                    1
                       Case 6:21-cv-00306 Document 1-4 Filed 03/29/21 Page 3 of 17




                     laptop/xn7590edldh#features_section




                     Source: https://www.dell.com/en-us/shop/usb-wired-numeric-keypad/apd/a6928588/pc-
                     accessories

[1.2] a processor,   Defendant provides a modular computer user interface system comprising a processor.

                     This element is infringed literally, or in the alternative, under the doctrine of
                     equivalents.

                     For example, Defendant’s XPS 15 comprises a processor including but not limited to
                     9th Generation Intel Core i7-9750H processor.




                                                                                                           2
                     Case 6:21-cv-00306 Document 1-4 Filed 03/29/21 Page 4 of 17




                  Source: https://www.dell.com/en-us/shop/dell-laptops/xps-15-laptop/spd/xps-15-7590-
                  laptop/xn7590edldh#features_section




                 Source: https://www.dell.com/en-us/shop/dell-laptops/xps-15-laptop/spd/xps-15-7590-
                 laptop/xn7590edldh#features_section
[1.3] a platform Defendant provides a modular computer user interface system comprising a platform
including      a including a keyboard mounted thereon, said processor electrically connected to and
keyboard         responsive of data communication from said keyboard.
mounted thereon,



                                                                                                        3
                        Case 6:21-cv-00306 Document 1-4 Filed 03/29/21 Page 5 of 17




said     processor   This element is infringed literally, or in the alternative, under the doctrine of
electrically         equivalents.
connected to and
responsive      of   For example, Defendant’s XPS 15 comprises a platform including a Backlit keyboard
data                 mounted thereon. XPS 15 comprises a processor including but not limited to 9th
communication        Generation Intel Core i7-9750H processor which is electrically connected to the Backlit
from          said   keyboard and processes user input from the Backlit keyboard.
keyboard,




                                                                           Platform including a
                                                                           keyboard mounted
                                                                                  thereon




                     Source: https://www.dell.com/en-us/shop/dell-laptops/xps-15-laptop/spd/xps-15-7590-
                     laptop/xn7590edldh#features_section (annotated)




                                                                                                           4
  Case 6:21-cv-00306 Document 1-4 Filed 03/29/21 Page 6 of 17




Source: https://www.dell.com/en-us/shop/dell-laptops/xps-15-laptop/spd/xps-15-7590-
laptop/xn7590edldh#features_section




                                                                                      5
                      Case 6:21-cv-00306 Document 1-4 Filed 03/29/21 Page 7 of 17




                   Source: https://www.dell.com/en-us/shop/dell-laptops/xps-15-laptop/spd/xps-15-7590-
                   laptop/xn7590edldh#features_section




                    Source: https://www.dell.com/en-us/shop/dell-laptops/xps-15-laptop/spd/xps-15-7590-
                    laptop/xn7590edldh#features_section
[1.4] at least one Defendant provides a modular computer user interface system comprising at least one
auxiliary module auxiliary module connected to said platform in segregated relation to said keyboard.
connected to said
platform         in This element is infringed literally, or in the alternative, under the doctrine of



                                                                                                          6
                        Case 6:21-cv-00306 Document 1-4 Filed 03/29/21 Page 8 of 17




segregated           equivalents.
relation to   said
keyboard,            For example, Defendant provides USB Wired Numeric Keypad (“auxiliary module”)
                     which is connected to the platform through USB interface assembly. USB Wired
                     Numeric Keypad is not an integral part of the platform and is connected to the platform
                     using USB interface assembly in segregated relation to the keyboard of XPS 15.




                     Source: https://www.dell.com/en-us/shop/usb-wired-numeric-keypad/apd/a6928588/pc-
                     accessories




                                                                                                           7
  Case 6:21-cv-00306 Document 1-4 Filed 03/29/21 Page 9 of 17




Source: https://www.dell.com/en-us/shop/usb-wired-numeric-keypad/apd/a6928588/pc-
accessories




Source: https://www.dell.com/en-us/shop/usb-wired-numeric-keypad/apd/a6928588/pc-
accessories


                                                                                    8
                       Case 6:21-cv-00306 Document 1-4 Filed 03/29/21 Page 10 of 17




[1.5] an interface   Defendant provides a modular computer user interface system comprising an interface
assembly             assembly connected at least in part to said platform and structured to operatively
connected       at   interconnect said auxiliary module and said processor.
least in part to
said platform and    This element is infringed literally, or in the alternative, under the doctrine of
structured      to   equivalents.
operatively
interconnect said    For example, Defendant’s USB Wired Numeric Keypad (“auxiliary module”) comprises
auxiliary module     USB interface assembly. USB interface assembly interconnects USB Wired Numeric
and           said   Keypad to the XPS 15’s processor to provide input functionalities.
processor,




                     Source: https://www.dell.com/en-us/shop/usb-wired-numeric-keypad/apd/a6928588/pc-
                     accessories


                                                                                                           9
  Case 6:21-cv-00306 Document 1-4 Filed 03/29/21 Page 11 of 17




Source: https://www.dell.com/en-us/shop/usb-wired-numeric-keypad/apd/a6928588/pc-
accessories




                                                                                10
                     Case 6:21-cv-00306 Document 1-4 Filed 03/29/21 Page 12 of 17




                    Source: https://www.dell.com/en-us/shop/usb-wired-numeric-keypad/apd/a6928588/pc-
                    accessories
[1.6]          said Defendant provides a modular computer user interface system comprising said
auxiliary module auxiliary module including a programable application integrated therein and a display
including         a assembly.
programable
application         This element is infringed literally, or in the alternative, under the doctrine of
integrated therein equivalents.
and    a    display
assembly, and       For example, Defendant’s USB Wired Numeric Keypad (“auxiliary module”) provides
                    functionality of 19 keys including function and document navigation controls
                    (“programable application”) and Defendant’s XPS 15 comprises a 15.6-inch 4K UHD
                    display (“display assembly”).




                  Source: https://www.dell.com/en-us/shop/usb-wired-numeric-keypad/apd/a6928588/pc-
                  accessories




                                                                                                    11
  Case 6:21-cv-00306 Document 1-4 Filed 03/29/21 Page 13 of 17




Source: https://www.dell.com/en-us/shop/usb-wired-numeric-keypad/apd/a6928588/pc-
accessories




Source: https://www.dell.com/en-us/shop/dell-laptops/xps-15-laptop/spd/xps-15-7590-
laptop/xn7590edldh#features_section




                                                                                  12
                     Case 6:21-cv-00306 Document 1-4 Filed 03/29/21 Page 14 of 17




                    Source: https://www.dell.com/en-us/shop/dell-laptops/xps-15-laptop/spd/xps-15-7590-
                    laptop/xn7590edldh#features_section
[1.7] said display Defendant provides a modular computer user interface system comprising said display
assembly            assembly responsive to visually display a selected function of said programable
responsive       to application.
visually display a
selected function This element is infringed literally, or in the alternative, under the doctrine of
of             said equivalents.
programable
application.        For example, Defendant’s XPS 15 comprises a 15.6-inch 4K UHD display assembly
                    which produces a visual output in response to the selection of one of the 19 keys
                    including function and document navigation controls from the Defendant’s USB Wired
                    Numeric Keypad. Each key of the USB Wired Numeric Keypad has a specific
                    functionality and comprises a corresponding visual change which is displayed on the
                    XPS 15’s display.




                                                                                                     13
  Case 6:21-cv-00306 Document 1-4 Filed 03/29/21 Page 15 of 17




Source: https://www.dell.com/en-us/shop/usb-wired-numeric-keypad/apd/a6928588/pc-
accessories




Source: https://www.dell.com/en-us/shop/usb-wired-numeric-keypad/apd/a6928588/pc-
accessories




                                                                                14
  Case 6:21-cv-00306 Document 1-4 Filed 03/29/21 Page 16 of 17




Source: https://www.dell.com/en-us/shop/dell-laptops/xps-15-laptop/spd/xps-15-7590-
laptop/xn7590edldh#features_section




Source: https://www.dell.com/en-us/shop/dell-laptops/xps-15-laptop/spd/xps-15-7590-
laptop/xn7590edldh#features_section



                                                                                  15
                     Case 6:21-cv-00306 Document 1-4 Filed 03/29/21 Page 17 of 17




1. List of References
  1. https://www.dell.com/en-us/shop/dell-laptops/xps-15-laptop/spd/xps-15-7590-laptop/
     xn7590edldh#features_section , last accessed on March 18, 2021
  2. https://www.dell.com/en-us/shop/usb-wired-numeric-keypad/apd/a6928588/pc-accessories ,   last
     accessed on March 18, 2021




                                                                                               16
